UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7522


ANTHONY EUGENE BROOKS,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Plaintiff - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:10-cv-01340)


Submitted:   December 19, 2013            Decided:   December 24, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Eugene Brooks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony      Eugene    Brooks    appeals     the   district       court’s

order accepting the recommendation of the magistrate judge and

dismissing    his      complaint   filed     pursuant    to    the   Federal     Tort

Claims Act, 28 U.S.C.A. §§ 1346(b)(1), 2671-2680 (West 2006 &

Supp. 2013), and Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971).                 We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                      Brooks v. United

States,    No.    5:10-cv-01340      (S.D.W.    Va.     July   31,     2013).      We

dispense     with      oral   argument      because     the    facts    and     legal

contentions      are   adequately    presented    in     the   materials       before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2